 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL jointly and severally with Shear's Pharmacy, Inc.,make whole Frances Budnick for any loss of pay she may havesuffered as a result of the refusal to reinstate her.RETAIL DRUG EMPLOYEES' UNION, LOCAL1199,RETAIL, WHOLESALE AND DEPART-MENT STOREUNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 745 Fifth Avenue, New York 22, New York; Telephone NumberPlaza 1-5500, if they have any question concerning this notice or com-pliance with its provisions.WaukeshaSales &Service,Inc.andLodge1877,InternationalAssociation of Machinists,AFL-CIO.Case No. 16-CA-1-557.May 31, 196DECISION AND ORDEROn March 18, 1962, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the Intermediate Report attached hereto.TheTrial Examiner also found that the Respondent had not engagedin certain other unfair labor practices and recommended thatthose allegations of the complaint be dismissed.Thereafter the Gen-eralCounsel and the Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial. Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate report, the exceptions and briefs, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner, only to the extent consistent herewith.1.We agree with the Trial Examiner, that for the reasons set forthin the Intermediate Report, the Respondent has not engaged in unfair137 NLRB No. 51. WAUKESHA SALES & SERVICE, INC.461labor practices by its conduct on October 1, 1961, in unilaterally chang-ing the method of computing overtime pay for its employees from adaily to a weekly basis and eliminating double time payments forSunday work.2.The Trial Examiner found that the Respondent violated Section8(a) (1) and (5) of the Act by its conduct on October 24 and 26, 1961,in refusing to comply with the Union's requests for a copy of Respond-ent's profit and loss statement for the Odessa district in support of itsposition that it could not continue the previous method of computingovertime pay.We find merit in the Respondent's exceptions to thisfinding.It is the practice to allow the General Counsel considerable leewayin amplifying or expanding certain details not specifically set forthin the complaint if they accord with the general substance of the com-plaint.As long as those details are fully litigated and offer no ele-ment of surprise to the Respondent, they are usually held to be a properbasis for an unfair labor practice finding.However, when the Gen-eral Counsel attempts to prove, or the Trial Examiner makes a findingof, an entirely new cause of action or violation not covered in the com-plaint, the Board has rejected such offer of proof or findings.' It isclear that these requirements were not satisfied in this case.The complaint alleged a refusal to bargain only "in that Respondentunilaterally changed its existing method of overtime pay of its em-ployees."It was thus specific in alleging that this one act constitutedan unfair labor practice and was not couched in language reasonablysusceptible to the interpretation that any other incidents were separate,additional violations.Particularly is this true with respect to theRespondent's refusal to supply the information, inasmuch as itoccurred after the unilateral change became effective and cannot besaid to have been an integral part of the change itself.Nor does the record support the Trial Examiner's conclusion thatthe denial of the request was fully litigated.Rather, the record re-veals that the evidence relating to the refusal was introduced solely asbackground evidence to shed light on the Respondent's motives ininstituting the change in overtime pay and was so treated by theRespondent.Hence, it was merely incidental to the issue concerningthe unilateral change in overtime.Furthermore, the General Counselfailed during the hearing to clarify his position as including this inci-(lent as an alleged unfair labor practice although given an opportunityto do so, and the additional contention was made only in his brief tot he Trial Examiner after the close of the hearing.Under these circumstances, we must conclude that the question ofwhether the Respondent's conduct in refusing to supply the informa-3Stokely-Van Camp,Inc., et at.,130 NLRB 869,at 872-873. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion requested by the Union constituted a violation of Section8(a) (5)and (1) of the Act was not properly before the Trial Examiner.2Weshall therefore dismiss the complaint in its entirety.[The Board dismissed the complaint.]2 SeeLocal Union No 41, Sheet Metal Worker8' Ae8oaiation, AFL-CIO,et at., 136 NLRB853,Stokely-Van Camp, Inc, at at, supra,at pp. 873-874.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on October 11, 1961, by Lodge 1877, International Associationof Machinists, AFL-CIO, herein called the Union, the General Counsel, by the thenRegional Director for the Sixteenth Region (Fort Worth, Texas), issued his com-plaint, dated, November 14, 1961, against WaukeshaSales& Service, Inc.,' hereincalled the Respondent.With respect to the unfair labor practices, the complaint,as amended at the hearing, alleges in substance that, (1) at all times material herein,the Union has been the exclusive collective-bargaining representative of all the em-ployees in a designated appropriate unit; (2) on or about September 24 and October 1,1961, and at all times thereafter, Respondent refused and continues to refuse to bar-gain collectively with the Union as such representative in that on the aforestateddates it unilaterally changed its existing method of computing overtime pay of itsemployees; and (3) by each of the foregoing acts Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended, herein called the Act. In its dulyfiled answer, as amended at the hearing, Respondent, in substance, admits the ex-clusive collective-bargaining status of the Union in the alleged appropriate unit andthat it changed its previously existing method of computing overtime pay but deniesthat it refused to bargain with the Union or that its conduct constituted an unfairlabor practice as alleged in the complaint.Pursuant to due notice, a hearing was held before me on December 12, 1961, atOdessa, Texas.All parties were represented and afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, topresent oral argument and to file briefs.On January 9, 1962, the General Counseland the Respondent filed briefs, which I have fully considered.Upon the entire record in the case,2 and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, a Texas corporation with its principal office in Houston, Texas, main-tains sales and service facilities in various cities in Texas, including a facility inOdessa, which is the only one involved in this proceeding, as well as in other States,where it is engaged in the business of sales and services of oilfield equipment.Dur-ing the 12-month period preceding the issuance of the complaint, Respondent soldgoods and services from its various facilities in Texas, valued in excess of $50,000,directly to customers located outside the State of Texas.During the same period,Respondent's gross sales exceeded $500,000.Upon the above admitted facts, I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, the record shows, and I find,that Lodge1877,International Association of Machinists,AFL-CIO,isa labor organizationwithin themeaning of Section2(5) of the Act.1As amended at the hearing, without objection.2I hereby note and correct the following obvious error in the typewritten transcript ofthe testimony:On page 26. line 25, "we" is corrected to read "if he." WAUKESHA SALES & SERVICE, INC.463III.THE UNFAIR LABOR PRACTICESA. Introduction; the issuesAs previously noted, Respondent is engaged in the sale and service of machineryand equipment, and parts therefor, to customers engaged in the oilfield manufactur-ing and construction industries. It has 13 district offices and facilities located in theStates of Texas, Louisiana, and New Mexico.Respondent has enjoyed peaceful andfriendly relations with the Union for a number of years. In addition to the Odessadistrict involved in this proceeding, Respondent has had and continues to havecollective-bargaining contracts with other locals of this Union, covering the employeesin the Houston, Texas, and Shreveport, Louisiana, districts.There has never beena strike at any of Respondent's districts and, although there have always been arbi-tration clauses in the various contracts negotiated with the Union, there has neverbeen an arbitration case.The Respondent and the Union had been operating since 1956 under several suc-cessive collective-bargaining agreements covering the employees in the admitted ap-propriate unit at the Odessa, Texas, facility.The last contract was to expire onMarch 2, 1961.Negotiations for a new agrement commenced sometime prior theretoand continued for sometime thereafter.Under the trems of the last agreement, aswell as all prior agreements, Respondent was paying the unit employees time andone-half for all overtime in excess of 8 hours' work in any one day and for Saturdayand double time for Sunday.On September 20, 1961, Respondent informed theUnion by letter that "starting October 1, 1961, the practice of paying double timeand daily overtime will be discontinued in the Odessa Branch."The same day,Respondent posted on its bulletin board a memorandum to its employees, advisingthat "starting the pay period of October 1, 1961, double time and daily overtime willbe discontinued. ... " Beginning with October 1, 1961, Respondent eliminated thepayment of daily overtime and of double time altogether and paid time and one-halfovertime to its employees only after the first 40 hours of work in any 1 week.OnOctober 24 and 26, 1961, Respondent refused to comply with the Union's requeststhat Respondent produce its profit and loss statement for the Odessa Branch in sup-port of its position that it could not continue to pay daily overtime and double timeThe sole issue litigated in this proceeding is whether Respondent's admitted conductin the foregoing respects, under the circumstances disclosed by the record, constitutesa failure to bargain within the meaning of Section 8(a) (5) and (1) of the Act.B. The appropriate unit; the Union's representative status thereinThe complaint alleges, the answer admits, and I find, that all production and main-tenance employees at the Respondent's Odessa, Texas, facility, including mechanicsand their helpers, radiator men and oprters, exclusive of all other employees, parts-men, salesmen, office clerical employees, professional employees, guards, watchmen,and all supervisors as defined in the Act constitute a unit appropriate for the purposeof collective bargaining within the meaning of Section 9(b) of the Act.Pursuant to a secret ballot election conducted by the Board on August 4, 1961, inwhich a majority of the employees in the appropriate unit designated the Union astheir collective-bargaining representative, the Union was certified as the exclusive-bargaining representative of the employees in said unit on August 14, 1961, as ad-mitted in Respondent's answer. I find that at all times mentioned herein, the Unionhas been, and is, the exclusive representative of all the employees in said unit forthe purposes of collective bargaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment, within the meaning ofSection 9(a) of the Act.C. Sequence of eventsThere is no serious dispute concerning the events involved in this proceeding.1.BackgroundThe last contract between the Union and Respondent, covering the Odessa em-ployees, had an expiration date of March 2, 1961.As previously noted, this con-tract, as did all previous contracts, provided for premium payment of time and one-half for more than 8 hours' work in any 1 day and for Saturday, and double time forSunday.Section 15 permitted either party to reopen the contract on the questionof wages, holidays, and vacations upon 60 days' notice to the other party. Pursuant 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDto this section, the Union gave notice on September 28, 1960, of its desire to reopenthe contract for wage negotiations. Such a meeting was held on November 21, 1960,at which time the parties agreed to defernegotiationsuntil February 27, 1961, in thehope that "there might be an uptrend in business conditions."In November 1960, Mr. Pearce, Respondent's president, telephoned to WilliamJenkins, Respondent'smanagerof the divisions which included the Odessa district,,and asked Jenkins if he thought Respondent could raise its rates to its customers andif the oil industry was in a position to accept such an increase. Jenkins gave adefinite negative answer, expressing the view that Respondent would be committingeconomic suicide because the drillers were in such bad shape.Pearce replied thatitwas necessary for Respondent to reduce its expenses somewhere.At this time,Respondent was absorbing the daily overtime and double time premium paymentsto its employees, without charging these premiums to its customers.They discussedthe fact that Respondent's net profit had "just about disappeared." Shortly afterthis telephone conversation, Pearce instructed Jenkins to stop paying daily overtimeand doubletime inthe Hobbs, New Mexico, and Abilene and Odessa, Texas, districts.Jenkins replied that this could be done in the Hobbs and Abilene districts but that itwould be impossible to discontinue such overtime premiums in the Odessa districtbecause Respondent was bound by the union contract to pay such permiums. Pearcethereupon instructed Jenkins to write a letter to the Union, requesting that negotia-tions be started on this subject matter.Pursuant to this instruction, Jenkins wrotea letter, dated November 30, 1960, to Union Representative Ray, advising that sincethe last meeting "financial reports of the Company have reached our desk whichmakes it imperative we have another discussion regarding the paymentof premiumtime to employees of our shop," and suggesting December 12, 1960, as a convenientand desirable date.The parties met on the foregoing date.The Union was represented by Ray, itsSpecialGrand Lodge representative, and an employee shop committee; Respond-ent was represented by Jenkins and Slay, district manager of the Odessa area.Respondent's representatives presented Ray with a copy of a proposed contract whichcontained a clause providing for the payment of overtime to the Odessa employeesonly after 40 hours had been worked in any 1 week.Ray wanted time to examineand study the proposed contract, and suggested that further meetings be deferreduntil the completion of Respondent's contract negotiations for the Houston district.The meeting thereupon adjourned.Meanwhile, Respondent filed a representation petition with the Board's RegionalOffice to determine whether the Union still represented a majority of the Odessaemployees, and a Board election was scheduled for August 4, 1961.Prior to theelection, Jenkins addressed the Odessa employees, describing Respondent's pooreconomic condition and the depression existing in the domestic oil industry andinforming the employees that Respondent would have to discontinue the paymentof daily overtime and double time premiums "whether the Union won",the electionor "whether we [Respondent] won."On July 31, 1961, Respondent's PresidentPearce sent a letter to each of the Odessa employees, advising them that "the manage-ment and I have worked very hard this past year in eliminating the Union from ourCompany," and urging them to vote against the Union in the election.The Unionwon the election in the unit herein found appropriate, and on August 14 was againcertified as the exclusive collective-bargaining representative of all the employees insaid unit2.Meeting of August 22, 1961The first bargaining meeting after the election was held on August 22, 1961.Atthismeeting, as well as at all subsequent meetings, the Union was represented byRay and the same employee committeeThe Respondent was represented at thismeeting by Division Manager Jenkins and District Manager Slay.The Union pre-sented its contract proposal, which contained the same provisions as the expired con-tract of March 2, with the following additions: (1) wage increases of about 20 centsper hour; (2) show-up time; (3) an increase of 2 hours in callback time; (4) norequirement for overtime work unless the employee was notified the previous night;(5)Respondent required to furnish safety glasses made to fit each employee; and(6) Respondent 'required to pay the full premium on the hospitalization policy whenemployees were off sick due to nonoccupational accidents or illness.The proposedcontract continued to call for the payment of time and one-half for work performedin excess of 8 hours in any I day and for Saturday and double time for Sunday.Nothing was accomplished at this meeting because the parties could not agree onthe contract proposal to serve as the basis for negotiation; Ray insisted that theUnion's contract proposals be discussed, while Jenkins insisted that they discuss WAUKESHASALES & SERVICE, INC.465Respondent's contract proposal submitted the preceding December.As a result, nobargaining was undertaken.3.Meeting of August 30Pursuant to Respondent's request, the parties met again on August 30. In addi-tion to Jenkins 3 and Slay, Respondent was also represented by Service ManagerJeffries.The parties reviewed the entire Union's proposed contract submitted atthe previous meeting, and agreement was reached on sections 1 and 9, the preambleand payment for jury duty, respectively.With respect to the requirement for dailyovertime and double time in the Union's proposed contract, the Union and theRespondent stated their respective positions for and against the elimination of thesepremium payments.At this meeting, Respondent gave the Union its first contractproposal since the election.This contract eliminated the payment of daily overtimeand double time and provided for the payment of the prevailing wages.The meeting lasted almost all day and, before adjourning, the parties agreed tomeet again on September 6.4.Meetings of September 6 and 7Respondent's last contract proposals were reviewed at the meetings held on Septem-ber 6 and 7, including the provision (article VI, section 5) wherein the Respondentproposed to eliminate daily overtime and double time and to pay overtime only afterthe first 40 hours' work in any 1 week. Service Manager Jeffries and DistrictManager Slay were present as representatives for the Respondent at these and at allsubsequent meetings.During the meeting on September 6, agreement was reachedon numerous items in the Respondent's proposed contract, as appears from thestipulation of the parties at the instant hearing.The meeting of September 7 was of short duration and ended in the morning.Atthismeeting, the Union's several counterproposals to Respondent's management-rights proposal and no-strike proposal were rejected by Respondent on the assertedgrounds that they did not accord it sufficient leeway and protection.Before leaving,Union Representative Ray asked if Respondent was in a position to give any wageincrease.Respondent's representatives replied in the negative.Ray admitted oncross-examination that at this point "I said if the Company had nothing further tooffer that I thought that we was wasting time and I was going to call in the Concili-ator to come in and see if we couldn't resolve our differences."Among their differ-ences at that time admittedly were wages and the daily overtime and double-timepayments.5.Events prior to the next meeting on September 29On September 11, Ray wrote to the Federal Mediation and Conciliation Service,requesting the intervention of the Service in the contract negotiations.Ray admittedthat he did not send a copy to Respondent.By letter dated September 14, 1961, Service Manager Jeffries notified UnionRepresentative Ray that since Respondent had not heard from him in some time andsince it "cannot charge daily overtime or double time to its customers" in Odessa, it"will in the very near future place into effect" its proposals of eliminating thesepremium payments, emphasizing that the "company feels that it can't continue topay double time and daily overtime to its Odessa employees and still stay competi-tive and retain our customers."In a reply letter, dated September 16, Ray advised Jeffries that he had requestedthe Conciliation Service to arrange a meeting, and suggested that Respondent notmake the overtime premium change in Odessa "until we have completed negotia-tions and signed a new agreement, stating such changes as we may agree to."By letter dated September 20, 1961, Jeffries advised Ray that "starting October 1,1961, the practice of paying double time and daily overtime will be discontinued inthe Odessa Branch" because "the economic picture in the West Texas area wassuch that we could not charge double time or daily overtime to the customers."Jeffries also stated that "we, of course, will be glad to meet anytime with or withouta Federal Mediator."About the same time, a memorandum to the Odessa employees, signed by Jeffries,was placed on Respondent's Odessa bulletin board.This memorandum advisedthe employees that "due to the fact that we could not charge the customers doubletime and daily overtime," these benefits will be discontinued "starting the pay periodof October 1, 1961" and "employees will be paid time and one-half only after thefirst 40 hours' work."3 This was the last meeting attended by Jenkins.64985C--63-vol. 137-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated September 26, 1961,Ray requested Jeffries not to make the pro-posed change "without negatiating such changes with the Union,"and suggestedthat if Respondent could not wait for the Conciliation Service that the parties meetatRespondent'sconvenience"to discuss further our proposal and any proposalyou may have to offer."On September 28, 1961, Jeffries telephoned to Ray at a hotel in Amarillo, Texas,and a meeting was ararnged for September 29.That same day, Jeffries wrote toRay, confirming the telephone arrangement for a meeting to be held on September29, and stating the Respondent's position to be that the parties were at an impasseconcerning daily overtime and double time.The letter concluded with the follow-ing paragraph:Although we will continue to negotiate on them and other items, we cannotcontinue to meet competition in Odessa by paying daily overtime and doubletime.Therefore, we intend to discontinue these benefits beginning the pay-roll period of October 1, 1961, as we indicated to you in our letter dated Sep-tember 20, 1961.6.Meeting of September 29The negotiating meeting on September 29 lasted all day.This was the first meet-ing attended by Respondent's Attorney Loeffler, in addition to Jeffries and Slay.The provisions of Respondent's proposed contract on which agreement had not yetbeen reached were fully discussed.The Union made several concessions and agree-ment was reached that day on a number of other items, as appears from the stipula-tion of the parties at the instant hearing.The Union continued to ask for the wage increase included in its proposed con-tract.The Respondent's proposed contract called for the prevailing rates.TheRespondent took the position that it could not give any wage increase because itscompetitors were not paying any higher rate and also were not paying overtime.The Union was still requesting daily overtime and double time.The Respondentrefused to change its proposal of paying overtime only after the first 40 hours ofwork in any 1 week. The Union did not feel that it could go along with the Re-spondent's proposal because, as Ray testified, "ever since we had an agreementwith this Company it had been overtime after eight hours, time and a half forSaturday, and double time for Sunday."At one point, Service Manager Jeffriesstated that "we cannot afford to pay" daily overtime and double time.AttorneyLoeffler then interjected that "we won't say that.We'll say we will not pay it," andgave as the reason that the customers (drillers) would not stand for the overtimebeing charged to them and Respondent could not compete with its competitors ifit had to absorb the premium payments.7.Meeting of September 30The parties met again on the morning of September 30, with the same personsrepresenting each side.No further agreement was reached at this meeting.AfterRespondent had rejected the Union's counterproposal to the grievance procedure,Respondent's Attorney Loeffler started at the beginning of Respondent's proposedcontract and went through eachitem asto whichno agreementhad been reachedThe parties stated their respective positions on each item.Respondent's attorneystated that Respondent stood firm in its position on each unagreed item.Ray ad-mitted that he said that the Union either stood firm in its position with respect toeach item or that it could not agree to the item.Ray asked if Respondent wouldmake any wage offer at allRay testified that when Respondent replied in thenegative, he stated that in thatcasethe Union did not care to change its position.On cross-examination, Ray admitted that he said, "I personally, unless the employeesof the shop instructed me to, would never agree to cut the overtime off after 8 hoursor double time on Sunday."He further admitted that at no time did the Unionmake any counterproposals with respect to wages or the oevrtime items. Jeffriesadmitted on cross-examination that Attorney Loeffler took the position that Re-spondent would not agree to any further changes in its proposed contract andwould insist on the inclusion of the items not yet agreed upon by the Union.Before the meeting adjourned, Ray stated that he was calling on the ConciliationDepartment for assistance in resolving their differencesLoeffler replied that if theUnion had anything new to offer, Respondent would be willing to meet again, addingthat they were going to put the overtime change into effect on October 1.Rayasked that no change be made until they had reached agreement or the Union wouldhave to file unfair labor practice charges. WAUKESHA SALES & SERVICE, INC.467At the close of the meeting which was a short one, the parties had made no agree-ment or arrangement for a further meeting.48.Events preceding the meeting on October 26On October 1, 1961, Respondent eliminated the payment of daily overtime anddouble time and paid its employees time and one-half only after the first 40 hours'work in any 1 week.On October 3 and 5, 1961, the Union by letters to Jeffries again protested Re-spondent's change in regard to overtime payments. In the October 3 letter, Raydisagreed with the Respondent's position that the parties were at an impasse andstated that the Union was ready and willing to meet at any time. In the October 5letter,Ray requested that Respondent have its books available at the scheduledmeeting with ConciliatorWalterWhite on October 26, "showing the company'sprofit and loss for District 7" [the Odessa district], in support of its position thatit"could not continue to pay daily overtime and double time."On October 9, 1961, Walter White of the Federal Mediation and ConciliationService telephoned to Jeffries and advised that the Union had requested his services.Jeffries agreed to meet with White and the Union on October 26.By reply letter, dated October 24, 1961, Jeffries informed Ray that Respondentfelt that the Union had "no right to see our Odessa Branch's Profit & Loss State-ment" because Respondent "has never stated or otherwise indicated to you in anyway that the Company was unable to pay daily overtime and double time or that theCompany could not afford to do so." Jeffries then listed the following reasons forthe discontinuance of daily overtime and double time. (1) The Company is unableto charge its customers for such overtime premiums; (2) the Company's competitiondoes not pay their employees such overtime premiums; (3) the Company does notpay such overtime premiums to any of its employees in the other shops in the area;and (4) the Company feels that it cannot remain competitive and still pay itsOdessa employees such overtime premiums. The letter concluded with the statementthat "we will continue to negotiate on these and other matters with you eventhough we appear to be at an impasse at this time."9.Meeting of October 26, 1961The parties met with Walter White of the Federal Mediation and Conciliation Serv-ice on the morning of October 26. The Union and Respondent were represented bythe same personnel as were present at the last two meetings.Nothing was accom-plished at this meeting, as the parties adhered to their respective positions.At the outset of the meeting, White was given a copy of Respondent's proposedcontract, and both parties indicated to him the items on which they were in agree-ment and the items on which they were in disagreement.After a review of thecontract, the Respondent's representative stated, according to Jeffries' testimony, thatRespondent was not going to change its position and that, unless the Union changeditsposition, further meetings were probably useless.Ray testified that he statedthat the Union felt the Respondent should make some type of concession before theUnion made further concessions.During the course of the meeting, Ray asked fora copy of Respondent's profit and loss statement for the Odessa district in connec-tion with Respondent's position on overtime.Respondent's representatives refused,stating that Respondent was not claiming financial inability to pay.After meetingseparately with each of the parties, Ray admitted that White announced that "itlooked like the parties were at a complete difference of opinion."The meeting adjourned about noon, with White remarking that he would notifythe parties if another meeting could be held.No further meetings have beencalled by the Federal Mediation and Conciliation Service, and the Union has madeno further effort to contact Respondent.D. Concluding findingsThe General Counsel contends in his brief that Respondent failed to bargain ingood faith within the meaning of Section 8(a)(5) and (1) of the Act in the twofollowing specific and independent respects: (1) the conduct on October 1, 1961, indiscontinuing the daily overtime and double time payments, without the Union'sconsent; and (2) the conduct on October 24 and 26, 19611, in refusing to comply4The findings in this section are based on a composite of the mutually consistent testi-mony of Union Representative Ray and Service Manager Jeffries. Loeffler did not testify. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union's requests for a copy of Respondent's profit and loss statement forthe Odessa district in support of its position that it could not continue to pay dailyovertime and double time.The Respondent contends that, under the circumstancesdisclosed by this record, its conduct in either respect was violative of the Act.1.Respondent's conduct on October 1, 1961The General Counsel contends that Respondent did not bargain in good faith onthe issue of discontinuing the payment of daily overtime and double time, that noimpasse had been reached either on this issue or on the other unresolved issues inthe proposed contract when Respondent put its new method of computing overtimeinto effect on October 1, 1961, and that Respondent's real motive in discontinuingthe payment of daily overtime and double time, without the consent of the Union,was to undermine the Union as the employees' collective-bargaining representativeand to avoid reaching an agreement.Respondent contends in its brief that it bar-gained in good faith on this as well as on all other issues of the proposed contract,that an impasse had been reached, and that, whether or not an impasse had beenreached, its conduct in putting its new method of computing overtime into effect onOctober 1, 1961, without the consent of the Union, was not violative of the Act.Without undertaking to determine how the negotiations and Respondent's conductspecificallymight be labeled, I am of the opinion that under the circumstances dis-closed by this record Respondent's conduct did not contravene the statutory re-quirement imposed upon Respondent by Section 8(a) (5) of the Act.As early as December 1960, Respondent had informed the Union of the economicsituationwhich it felt required it to negotiate a change in the payment of dailyovertime and double time.Despite the fact that the contract obligating Respondenttomake such overtime payments expired on March 2, 1961, Respondent, neverthe-less,thereafter continued the payment of daily overtime and double time for 7months before finally discontinuing it.During that period, it gave several writtennotices to the Union of its intentions in this respect and full opportunity to theUnion to negotiate in this regard as well as with respect to other items of a pro-posed contract.Respondent at all times expressed its willingness to meet and ne-gotiatewith the Union. Six negotiating meetings for a proposed contract wereheld in August and September 1961.During these negotiating sessions, each partymade proposals, counterproposals, and concessions; agreement was reached on avery large number of items.At the last meeting on September 30, 1961, eachparty admittedly adhered to their respective positions with respect to each item asto which no agreement had been reached.With respect to the overtime issue, Respondent explained the economic and busi-nessreasons which it felt necessitated the discontinuance of such overtime premiumpayments in the Odessa district.The Union's position admittedly was that it couldnot agree to Respondent's proposed change because daily overtime and double timepayments had been in effect since 1956 when the Union and Respondent executedtheir first collective-bargaining agreement.Union Representative Ray admitted thathe stated to Respondent's representatives that he, personally, "would never agreeto cut the overtime off after 8 hours or double time."Ray further admitted thatat no time did the Union make or offer to make any counterproposal in regard tothe overtime issue or with respect to the Union's wage demands which might havean impact on the overtime issue.The employees were given advance notice andexplanation of Respondent's intended change in the method of computing overtime,without in any way disparaging the Union or undermining the negotiations.Considering the foregoing and the entire record as a whole in the light of thelong history of peaceful and friendly relations between Respondent and the Union, Iam convinced and find that by discontinuing the payment of daily overtime anddouble time to the Odessa employees on October 1, 1961, without the consent ofthe Union, Respondent did not violate Section 8(a)(5) and (1) of the Act.2.Respondent's conduct on October 24 and 26, 1961As previously found, by letter dated October 5. 1961. Union Representative Rayrequested Respondent to have its books available at the scheduled meeting withConciliatorWhite on October 26, "showing the company's profit and loss forDistrict 7" [the Odessa district], in support of Respondent's position that "it couldnot continue to pay daily overtime and double time." By reply letter, dated October24, 1961, Respondent informed Ray that the Union had "no right to see our OdessaBranch's Profit and Loss Statement" because Respondent "has never stated orotherwise indicated to you in any way that the Company was unable to pay dailyovertime and double time or that the Company could not afford to do so."At the WAUKESHA SALES & SERVICE, INC.469meeting withConciliatorWhite on October 26, 1961, Ray asked Respondent's rep-resentatives for a copy of Respondent's profit and loss statement for the Odessa districtin connectionwith Respondent's position on overtime.Respondent's representativesagain refused, stating that Respondent was not claiming financial inability to pay.Respondent has never at any time furnished the Union with any record informationor other probative material which would substantiate its position for discontinuingthe daily overtime and double time payments.The General Counsel contends in his brief that Respondent's conduct in the fore-going respects is violative of Section 8(a) (5) and (1) of the Act and urges theTrial Examiner to make such findings.Conceding that the complaint does notspecificallyallegean independent violation in this respect, the General Counselcontends that the complaint is sufficiently broad to permit such a specific finding.In support of his position, the General Counsel points out that the Union's requestwas made for the purpose of evaluating Respondent's position as to the overtimepayments and its unilateral action in discontinuing such payments, and argues thatthe Union's request was therefore "part and parcel" of the allegation in the com-plaint that the "Respondent unilaterally changed its existing method of computingovertime pay of its employees."I note that the complaintallegesthat Respondent refused to bargain collectivelywith the Union, not only on October 1, 1961, but also "at all' times thereafter."Although the only specific refusal alleged is the unilateral change of the existingmethod of computing overtime pay, the complaint further alleged that Respondentviolated Section 8(a)(5) and (1) of the Act "by each of the foregoing Acts."I am in agreement with the General Counsel that the conduct involved is sufficientlyrelated to the specific allegation and the complaint sufficiently broad to permitfinding to be made with respect thereto. In any event, as the details relating toRespondent's conduct in this respect were fully litigated, without objection byRespondent, and offered no element of surprise to Respondent, they may serve asa proper basis for the findings hereinafter made.5 I now turn to a disposition ofthe merits on this phase of the case.Respondent's refusal to furnish the Union with the requested data was based onthe asserted ground that it was not claiming financial inability to pay daily overtimeand double time.This position is not borne out by the record.Prior to October 1, 1961, Respondent had never charged the premium overtimepayments to its customers but had been absorbing them itself. It was Respondent'sPresident Pearce who ordered the discontinuance of daily overtime and doubletime payments.DivisionManager Jenkins admitted that Pearce told him it wasnecessary for Respondent to reduce expenses because the volume of business hadfallen off and its net profit had "just about disappeared," and also that, sinceRespondent could not pass the overtime premium rates on to its customers and stillremain competitive, Respondent would have to discontinue the practice of payingdaily overtime and double time as one of a number of economy moves. In hisletters,dated September 14, 20, 1961, Service Manager Jeffries informed UnionRepresentative Ray that Respondent would have to discontinue the practice ofpaying its Odessa employees "these extremely burdensome overtime benefits" becauseit could not charge these premium rates to its customers and still remain competi-tive.In his letter of September 28, 1961, Jeffries informed Ray that "we cannotcontinue to meet competition in Odessa by paying daily overtime and doubletime." In his letter of October 24, 1961, in which he refused to furnish the datarequested by the Union and denied that Respondent had ever claimed that it wasunable or could not afford to continue to pay the overtime premium rates, Jeffrieslisted four reasons for the discontinuance of the daily overtime and' double timepayments.In substance, these added up to the same reasons he had previouslygiven .6At the hearing, Jeffries admitted that the Respondent could not operateprofitably on jobs where it paid its employees daily overtime and double time if it hadto absorb these payments itself, and that since it felt that Respondent could notcharge these premium payments to the customer and still remain competitive Re-spondent took the position that the daily overtime and double time payments wouldhave to be eliminated.?e NewEnrydandWebb,Inc. etat.,135 NLRB 1019.e One of thereasonslisted for the first time was that Respondent does not pay suchovertime premiums to its employees in the other shops in the area.However, Jeffriesadmitted at the hearing that the overtime premium rates were discontinued at Abilene,Texas, only for a period of 30 to 60 days7 Jeffries' further testimony that Respondent also considered the allegedresentmentwhich might-be caused among the Hobbs and Abilene employees where the overtime pre- 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt does not follow that a claim of "inability to pay" The overtime premium ratesarises only when those specific words are used or when the continuance of suchpayments would force Respondent into bankruptcy.Here,itisclear that Re-spondent's position was that if it continued to pay the overtime premium rateswithout passing them on to its customers, it could not operate at a profit and mighteven operate at a loss; and if it did pass the premium rates on to its customers,itcould not compete with its competitors to obtain the work and consequentlywould not make any profits.Thus, either way, Respondent's position was thatit could no longer afford to continue to pay the overtime premium rates, as ServiceManager Jeffries frankly admitted at the negotiating meeting of September 29 .8Upon consideration of all the foregoing and the entire record as a whole, Iinterpret and find Respondent's position to constitute a plea of "inability to pay"the overtime premium rates, within the meaning ofN.L.R.B. v. Truitt Mfg. Co.,351 U.S. 149.9Good-faith bargaining required Respondent, upon request, to submit informationabout its financial status in support of its claimed inability to pay the overtime pre-mium rates. For, as the Supreme Court has held in theTruittcase (351 U.S. at pp.152-154), supra,Good faith bargaining necessarily requires that claims made by either bargainershould be honest claims.This is true about an asserted inability to pay anincrease in wages [the overtime premium rates, in the instant case]. If suchan argument is important enough to present in the give and take of bargaining,it is important enough to require some sort of proof of its accuracy.In the instant case, the requested information which was solely within Respondent'sknowledge, was necessary to enable the Union to determine whether Respondent'sasserted grounds for refusing to pay the overtime premium rates were legitimate orjust an alibi, as well as to enable it to make an informed report to its own membersas to the merits of the Union's demands.Union Representative Ray admittedthat at one of the bargaining meetings he stated that he would have receded fromhis position in this respect if instructed to do so by the shop employees.On theother hand,it isconceivable that the Union might have been able to persuade theRespondent that the entire financial picture warranted some resumption of the over-time premium rates, without passing them on to Respondent's customers.WhiletheRespondent's production of such data is no guarantee that the negotiationswould have led to agreement, it would at least have permitted further explorationof one of the obstacles thereto. I therefore find that by refusing on October 24and at the meeting with Conciliator White on October 26, 1961, to furnish to theUnion representatives such financial data or other probative material to substantiateitsclaim of inability to pay overtime premium rates, Respondent violated itsstatutory obligation to bargain with the Union within the meaning of Section8(a)(5) and (1) of the Act.10IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section 1, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongmium rates had been discontinued,strikesme as unconvincing and as an afterthought.He admitted that Respondent would not have changed its position even in the absence ofsuch assumed resentment, and also that in fact there was no such resentment when theovertime premium rates were resumed at Abilene8 Presumably recognizing the legal implications of this frank admission, Respondent'sAttorney Loeffler immediately interjected that "we won't say thatWe'll say we will notpay it," and then gave the usualreasons9TennesseeChair Company, Inc,126 NLRB 1357, 1358 (where the Board held that"we interpret the Respondent's position that it had not made any profits in 1958 tojustify any wage increase as constituting a plea of 'inability to pay' a wage increase withinthe meaning ofN L R B. v. Truitt) " ; Tennessee Coal & Iron Division,etc , 122 NLRB1519, footnote 2 (where the Board made the same holding with respect to Respondent'sposition in "asserting its inability to meet the Union's economic demands from theoperations of its zinc mine") ; andB. L Montague Company,116 NLRB 554 (where theBoard made the same holding based on a variety of reasons advanced by Respondent forrefusing to grant a wage increase, one of which was that Respondent already paid wagesequal to or higher than its competitors and therefore it would be difficult for Respondentto obtain profitable orders)'°Truittcase and cases cited in footnote 9,supra GILLETTE MOTOR TRANSPORT, INC.471the several States, and tend to lead to labor disputes burdening and obstructingcommerce and, the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in, and is engaging in, unfairlabor practices,I will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act. In particular, Iwill recommend that,upon request by the Union,negotiations between it and theRespondent be renewed and that the Respondent furnish to the Union such recordinformation and other probative material as will substantiate the Respondent's claimof its inability to pay overtime premium rates and will enable the Union to dis-charge its function as the statutory representative of the employees in the unitherein found appropriate.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Lodge 1877,InternationalAssociation of Machinists,AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.2.The aforesaid labor organization at all times material herein has been, andis, the duly designated exclusive bargaining representative of Respondent's employeesfor the purpose of collective bargaining within the meaning of Section 9(a) of theAct in the following appropriate unit:All production and maintenance employees at Respondent's Odessa,Texas, facility,including mechanics and their helpers, radiator men and porters,exclusive of allother employees,partsmen,salesmen,office clerical employees,professional em-ployees, guards,watchmen,and all supervisors as defined in the Act.3.By refusing on October 24 and 26,1961,and at all times thereafter,to bargaincollectively with the Union as the exclusive representative of its employees in saidappropriate unit,the Respondent has engaged in, and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.The Respondent has not engaged in unfair labor practices by its conduct onOctober 1,1961,in discontinuing the payment of daily overtime and double time,without the consent of the Union.[Recommendations omitted from publication.]GilletteMotor Transport,Inc.andOffice Employees Interna-tional Union,Local45, AFL-CIO,Petitioner.Case No. 16-RC-2744.June 1, 1962SUPPLEMENTAL DECISION AND ORDER CLARIFYINGCERTIFICATION OF REPRESENTATIVESOnJuly19, 1961, following a Board-directed election, the RegionalDirector certified the Petitioner as the collective-bargaining repre-sentative of all office and clerical employees, with certain specifiedexclusions, at the trucking operation of Gillette Motor Transport,Inc.,' hereinafter called Gillette, at Dallas, Texas.Thereafter, on orabout December 1, 1961, the Petitioner filed a motion for clarification,requesting in effect that a group of approximately nine employees beincluded in the appropriate unit, although they are nominally em-'Although this corporation was occasionally referred to in this proceeding as WesternGilletteMotor Transport,Inc, the above is its correct name.137 NLRB No. 58.